3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicants’ Arguments/Remarks filed December 14, 2020 with respect to claims 32 – 41 have been considered and they mooted in view of the new ground(s) of rejection on the claims as necessitated by the amendments to the claims.
	Claims 32 – 41 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32, 33 and 36 – 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn et al. (US Pub. No. 2016/0112943).

 	Regarding claim 33, Horn discloses wherein the information comprises a low access priority indication (LAPI) and/or a connection establishment cause (see para. 0061, establishment cause IE).  
	Regarding claim 36, Horn discloses wherein the transceiver circuitry is configured to send the RRC message to establish a communication connection with the base station (see Fig. 8, UE 102 and RAN node (e.g., eNB) 106, para. 0061, during connection establishment signaling (e.g. radio resource control (RRC) signaling) between the UE 102 and the RAN node 106).  

	Regarding claim 38, Horn discloses a method performed by a communication device, the method comprising: sending a radio resource control (RRC) message to a base station operating a cell (see Fig. 8, UE 102 and RAN node (e.g., eNB) 106, para. 0061, 0075, during connection establishment signaling (e.g. radio resource control (RRC) signaling), wherein the RRC message comprises information that the base station uses to select, from among multiple core network (CN) nodes, one of the CN nodes supporting service(s) that the communication device supports (see abstract, para. 0006 – 0007, 0061, 0067, 0069, 0073, 0075, transmitting a connection request message configured to request initial connection with a radio access network (RAN) node, and the connection request message may include information configured to indicate a service profile of the UE …selecting a serving node (e.g., MME) for the UE at least in part based on the service profile of the UE at a RAN node), and wherein the information is sent by the base station to the selected one of the CN nodes in an initial user equipment (UE) message (see abstract, para. 0006 – 0007, 0062, 0070, forwarding the connection request message (e.g., to request initial connection) to the selected serving node by the RAN node).  
	Regarding claim 39, Horn discloses a method performed by a base station, the method comprising: receiving, by the base station, a radio resource control (RRC) message from a communication device (see Fig. 8, UE 102 and RAN node (e.g., eNB) 106, para. 0061, 0075, during connection establishment signaling (e.g. radio resource control (RRC) signaling), 4wherein the RRC message comprises information that the base station uses to select, from among multiple core network (CN) nodes, one of the CN nodes supporting service(s) that the 
	Regarding claim 40, Horn discloses wherein the selected one of the CN nodes comprises a mobility management entity (see Fig. 8, serving node (e.g., MME)).  
	Regarding claim 41, Horn discloses wherein the RRC message comprises information that the base station uses to select which appropriate one(s), from among the CN nodes, support(s) service(s) that the communication device supports (see Fig. 8, abstract, para. 0006 – 0007, 0061, 0067, 0069, 0073, 0075, the connection request message may include information configured to indicate a service profile of the UE …selecting a serving node (e.g., MME) for the UE at least in part based on the service profile of the UE at a RAN node).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US Pub. No. 2016/0112943) in view of Khawand (US Pub. No. 2004/0157602).
Horn does not disclose the claimed features as recited in claims 34 and 35.

Regarding claim 34, Khawand discloses wherein the information comprises a random access preamble associated with a UE usage type (see abstract, 0017 – 0018, random access preamble is associated to a particular type of service/application…).  
Regarding claim 35, Khawand discloses wherein the transceiver circuitry is configured to receive, from the base station, information identifying at least one supported service type and a respective set of random access preambles associated with that at least one supported service type (see para. 0004, 0017 – 0018, the MS receives the set of available signatures where the preamble corresponds to a signature and to a particular type of service/application), and wherein the controller is configured to execute instructions to select a preamble for transmission, by the transceiver circuitry, based on the received information identifying the at least one supported service type and a respective set of random access preambles associated with that the at least one supported service type (see abstract, a random access channel preamble is used to indicate that a particular type of service has been requested…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Horn, and have the features, as taught 


					Pertinent Prior Arts

	Hong et al. (US Pub. No. 2015/0085658), in the same field of endeavor as the present invention, disclose a method for controlling access to a machine-type communication (MTC) device having a dual priority application in a mobile communication network. More particularly, a signaling method executed in a terminal configured to perform non-access stratum (NAS) signaling including low access priority indication in a mobile communication network and configured such that the low access priority is negligible (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473